 

Exhibit 10.4

Execution Version

 

 

FOURTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

THE GUARANTORS,

ROYAL BANK OF CANADA,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

SUNTRUST BANK,

as Documentation Agent,

RBC CAPITAL MARKETS,

KEYBANK NATIONAL ASSOCIATION,

AND

SUNTRUST BANK,

as Joint Lead Arrangers and Joint Bookrunners,

AND

THE LENDERS SIGNATORY HERETO

DATED AS OF AUGUST 15, 2014

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”) dated as of August 15, 2014 is among REX ENERGY CORPORATION, a
corporation formed under the laws of the State of Delaware (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); ROYAL BANK OF CANADA, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 27, 2013 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated
January 14, 2013, the Second Amendment to Amended and Restated Credit Agreement
dated as of March 26, 2014, and the Third Amendment to Amended and Restated
Credit Agreement dated as of July 11, 2014, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.

B. The Borrower and Guarantors are parties to that certain Amended and Restated
Guaranty and Collateral Agreement dated as of March 27, 2013 made by each of the
Grantors (as defined therein) in favor of the Administrative Agent (the
“Guaranty”).

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fourth Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article and section references in this Fourth Amendment refer to articles
and sections of the Credit Agreement.

Section 2. Amendments to Section 1.02 – Certain Defined Terms.

2.1 The definition of “Interest Expense” is hereby amended and restated in its
entirety to read as follows:

“Interest Expense” means, for any period, the sum (determined without
duplication) of (a) the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP: (i) amortization of debt discount, (ii) capitalized
interest and (iii) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP; and (b) all cumulative quarterly cash
dividends paid by the Borrower under the terms of the Series A Preferred Stock
during such period.

2.2 The following definition is hereby added to Section 1.02 of the Credit
Agreement where alphabetically appropriate to read as follows:

“Series A Preferred Stock” means the Borrower’s Convertible Perpetual Preferred
Stock, Series A (as defined in the Certificate of Designations, Preferences,
Rights and Limitations of 6.00% Convertible Perpetual Preferred Stock, Series A,
of the Borrower) having an aggregate fixed liquidation value of $10,000.00 per
share issued pursuant to and in accordance with the Certificate of Designations,
Preferences, Rights and Limitations of 6.00% Convertible Perpetual Preferred
Stock, Series A, filed for the purpose of amending Borrower’s Certificate of
Incorporation, as amended.

Section 3. Other Amendments to the Credit Agreement.

3.1 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended and restated
in its entirety to read as follows:

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) the Borrower may declare and pay cumulative quarterly cash
dividends to the holders of the Series A Preferred Stock in accordance with the
terms of the Series A Preferred Stock in an aggregate amount in any calendar
year not to exceed $12,000,000 if, both before and immediately after giving
effect thereto, no Default Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom.

Page 1

--------------------------------------------------------------------------------

 

3.2 Amendment to Article IX. Article IX is hereby amended by adding the
following new Section 9.20 thereto:

Section 9.20 Amendments to Series A Preferred Stock. The Borrower will not
amend, modify or supplement the terms of the Series A Preferred Stock without
the consent of the Majority Lenders.

Section 4. Conditions Precedent. This Fourth Amendment shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Fourth Amendment Effective Date”):

4.1 Fourth Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Fourth Amendment from the Borrower, each other
Obligor and the Majority Lenders.

4.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Fourth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to the reasonable
fees of Paul Hastings LLP).

4.3 Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that attached
thereto is a true and complete copy of the Certificate of Incorporation of the
Borrower (together with all amendments or supplements thereto, if any, through
the Fourth Amendment Effective Date), which certificate will be deemed to
satisfy the notice requirement of Section 8.01(p) with respect to the
Certificate of Designations, Preferences, Rights and Limitations of 6.00%
Convertible Perpetual Preferred Stock, Series A, of the Borrower included
therewith.

4.4 No Default. No Default or Event of Default shall be continuing as of the
Fourth Amendment Effective Date.

Section 5. Representations and Warranties; Etc. Each Obligor hereby affirms:
(a) that as of the date of execution and delivery of this Fourth Amendment,
after giving effect to the terms of this Fourth Amendment, all of the
representations and warranties made by it contained in each Loan Document to
which it is a party are true and correct in all material respects as though made
on and as of the Fourth Amendment Effective Date (unless made as of a specific
earlier date, in which case, was true and correct in all material respects as of
such date); and (b) that after giving effect to this Fourth Amendment and to the
transactions contemplated hereby, no Default exists or will exist under any Loan
Document to which it is a party.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Fourth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Fourth Amendment.

6.2 Ratification and Affirmation of the Obligors. Each Obligor hereby expressly
(a) acknowledges the terms of this Fourth Amendment; (b) ratifies and affirms
its obligations under, and acknowledges, renews and extends its continued
liability under, each Loan Document to which it is a party, and agrees that each
Loan Document to which it is a party remains in full force and effect, as
amended hereby; and (c) agrees that from and after the Fourth Amendment
Effective Date each reference to the Credit Agreement in the Guaranty and the
other Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Fourth Amendment.

6.3 Loan Document. This Fourth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

6.4 Severability. Any provision of this Fourth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.5 Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6.6 Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Fourth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Fourth Amendment.

6.7 No Oral Agreement. THIS WRITTEN FOURTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.8 Governing Law. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[Signatures Begin on Next Page]

 

 

Page 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the Fourth Amendment Effective Date.

 

BORROWER:

 

 

 

REX ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

REX ENERGY OPERATING CORP.

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

REX ENERGY I, LLC

 

 

 

 

PENNTEX RESOURCES ILLINOIS, INC.

 

 

 

 

REX ENERGY IV, LLC

 

 

 

 

R.E. GAS DEVELOPMENT, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

 

 

 

ROYAL BANK OF CANADA,

AGENT, ISSUING

 

 

 

as Administrative Agent

BANK AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Susan Khokher

 

 

 

 

Name:

 

Susan Khokher

 

 

 

 

Title:

 

Manager, Agency

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

 

 

as Issuing Bank and as Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Don J. McKinnerney

 

 

 

 

Name:

 

Don J. McKinnerney

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

SYNDICATION AGENT

 

 

 

KEYBANK NATIONAL ASSOCIATION

AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Dravenstott

 

 

 

 

Name:

 

John Dravenstott

 

 

 

 

Title:

 

Vice President

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

DOCUMENTATION AGENT

 

 

 

SUNTRUST BANK

AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Shannon Juhan

 

 

 

 

Name:

 

Shannon Juhan

 

 

 

 

Title:

 

Vice President

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Jim Ducote

 

 

 

 

Name:

 

Jim Ducote

 

 

 

 

Title:

 

Managing Director

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

 

/s/ Suzanne Ridenhour

 

 

 

 

Name:

 

Suzanne Ridenhour

 

 

 

 

Title:

 

Director

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

 

By:

 

/s/ Lara Sorokolit

 

 

 

 

Name:

 

Lara Sorokolit

 

 

 

 

Title:

 

Vice President

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

 

/s/ Victor Ponce de Leon

 

 

 

 

Name:

 

Victor Ponce de Leon

 

 

 

 

Title:

 

Vice President

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

M&T BANK

 

 

 

 

 

 

 

 

By:

 

/s/ David Ladori

 

 

 

 

Name:

 

David Ladori

 

 

 

 

Title:

 

Vice President

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

 

/s/ Todd S. Anderson

 

 

 

 

Name:

 

Todd S. Anderson

 

 

 

 

Title:

 

Vice President

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

 

By:

 

/s/ Stephen Hoffman

 

 

 

 

Name:

 

Stephen Hoffman

 

 

 

 

Title:

 

Managing Director

 

 

 

Fourth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

ONE WEST BANK N.A.

 

 

 

 

 

 

 

 

By:

 

/s/ Whitney Randolph

 

 

 

 

Name:

 

Whitney Randolph

 

 

 

 

Title:

 

Senior Vice President

 

 

Fourth Amendment

Signature Page